Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 4, 2019

                                      No. 04-19-00280-CR

                                    Edgar Mario MORENO,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 111th Judicial District Court, Webb County, Texas
                            Trial Court No. 2017CRF-001147-D2
                        Honorable Monica Z. Notzon, Judge Presiding


                                         ORDER
        After we granted Appellant’s first, second, and third motions for extension of time to file
the brief, Appellant’s brief was due on September 27, 2019. See TEX. R. APP. P. 38.6(a). Before
the thrice-extended due date, Appellant filed a fourth motion for an extension of time to file the
brief until October 7, 2019.
       Because of the unanticipated circumstances affecting counsel’s family, Appellant’s
motion is GRANTED; the brief is due on October 7, 2019.

       Any further motion for extension of time to file Appellant’s brief will be disfavored.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of October, 2019.



                                              ___________________________________
                                              LUZ ESTRADA,
                                              Chief Deputy Clerk